Title: From John Adams to Anonymous, 5 March 1819
From: Adams, John
To: Anonymous



Dear Sir—
Quincy March 5th 1819

If you will look among your mothers papers—you will find a letter from me to that lady a few years ago on the subject of the “group” I have there asserted that She alone could have written it I have certified with my name on the copy of it in Mr. Shaws atheneum my knowledge on the Subject—to attribute it to Mr. Barrett was the greatest of absurdities no other being in the universe at that time that I knew of could have written it but your mother no other person had her poetical view. No other person had more if so much wit, no other had her peculiar satirical turn no other was animated with the rivalry & competition between the Otis & Hutchinson families, her father—her brothers one of whom had married into the family of treasurer Gray gave her opportunities personally to know & critically to observe the conduct & characters of the persons she has recorded—to I am Sir your friend & humble servant
John Adams